United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2215
                                   ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Ray T. Streetman, III, also known as   * Western District of Missouri.
Trey Streetman, also known as Eryn     *
Scott Young, also known as Trey        *      [UNPUBLISHED]
Young,                                 *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: May 20, 2005
                                Filed: May 26, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Ray Streetman appeals the sentence the district court1 imposed after he pleaded
guilty to bank fraud, in violation of 18 U.S.C. § 1344. His counsel has moved to
withdraw and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).
Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75 (1988),


      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
we agree with counsel that there are no nonfrivolous issues for appeal. Accordingly,
we affirm, and we grant counsel’s motion to withdraw.
                      ______________________________




                                        -2-